Citation Nr: 0602317	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1977.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  

Following appellate review in December 2003, the Board 
remanded the case to the RO for additional development of the 
evidence.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1. The veteran did not serve in the Republic of Vietnam 
during the Vietnam era and there is no competent evidence 
that he was exposed to herbicides during service.

2.  There is no medical evidence relating to prostate cancer 
during service or until approximately 20 years post-service, 
nor is there any competent evidence of a causal relationship 
between the veteran's prostate cancer and any incident of 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated as a result 
of service, nor may it be presumed to have been incurred 
therein, to include as due to alleged herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statements of the case (SOC) dated in February 2002 and April 
2003, a supplemental statement of the case (SSOC) dated in 
September 2005 and letters regarding the VCAA in April 2001 
and February 2004, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The April 2001 and 
February 2004 letters advised the veteran that VA would 
attempt to obtain records of private medical treatment if the 
veteran identified the treatment and provided authorization 
to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2001 and February 2004 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  The veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  Although the RO did not provide notice of 
the VCAA prior to the initial unfavorable RO decision, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  

The decision in 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements or in not 
providing the precise language of the 4th element is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, there is no medical evidence of prostate cancer 
during service or for approximately 20 years thereafter, nor 
is there any competent evidence that the veteran was exposed 
to herbicides while on active duty while aboard ship off the 
coast of Vietnam.  There is no medical evidence to suggest a 
causal relationship between the veteran's prostate cancer and 
any incident of service.  Under these circumstances, there is 
no duty to provide an examination or etiology opinion; it is 
not "necessary" to resolve the questions raised in this case 
as the evidence currently of record is adequate to adjudicate 
this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends, in essence, that service connection is 
warranted for his prostate cancer on the basis that it was 
caused by his exposure to Agent Orange while on active duty 
in Vietnam.  He contends that he served aboard the USS 
Independence (CVA-62) from June 1973 to September 1975, which 
was located in the territorial waters of the Republic of 
Vietnam, and that he was exposed to herbicide agents from 
aircraft or material that had been to Vietnam.  

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of prostate cancer or any 
other genitourinary disorder.  

The veteran's service personnel records show that he served 
on active duty from January 1959 to November 1977.  From June 
1973 to September 1975 he served aboard the USS Independence.  
The records do not show that the veteran received any medals 
or decorations related to service in Vietnam or indicating 
involvement in combat.  

The veteran's claim for prostate cancer was received by the 
RO in February 2000.  He submitted various photocopies of 
documents pertaining to the USS Independence.  The documents 
indicate that the ship was deployed off the coast of Vietnam 
from May to December 1965.  

VA outpatient treatment records dated from August 1999 to 
February 2001 show that the veteran was diagnosed with 
prostate cancer two to three years earlier and that he chose 
to not treat the cancer.

A lay statement was received from S. Brown in February 2001 
who indicated that he served aboard the USS Independence from 
June to September 1975 with the veteran and that on several 
occasions the ship was stationed off the coast of Vietnam. 

In a February 2003 statement, the veteran reported that he 
was diagnosed with prostate cancer in 1997 during a routine 
physical at the VA Medical Center (VAMC) in Anchorage, 
Alaska.

VA treatment records dated from 2002 to 2003 show that the 
veteran underwent surgical treatment for his prostate cancer 
and that he received follow-up care.

The veteran testified at a February 2003 RO hearing that the 
USS Independence was deployed to the Mediterranean but that 
the ship was also stationed in the waters off the shores of 
Vietnam.  While aboard the ship, he stated that equipment and 
supplies were brought aboard enroute to Vietnam and that it 
was possible that these items included herbicides to which he 
was exposed.  He confirmed that while he was aboard the ship 
he never went ashore.

The Board remanded the case to the RO in December 2003 in 
order to contact the Ships Deck Logs Section of the Naval 
Historical Center and obtain confirmation of whether the USS 
Independence operated offshore Vietnam during the period of 
June 1973 to September 1975.   

A response dated in December 2004 from the Naval Historical 
Center shows that the USS Independence operated offshore 
Vietnam in 1965.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include a malignant tumor (cancer), 
which is manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, although the veteran specifically contends that his 
prostate cancer was incurred as a result of exposure to 
herbicides, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Despite the veteran's contentions of herbicide exposure while 
aboard the USS Independence, there is no evidence that he 
ever served in the Republic of Vietnam.  The veteran's 
military personnel records show that he served aboard the USS 
Independence from June 1973 to September 1975.  The 
documentation provided by the Department of the Navy 
indicates that the USS Independence was located offshore of 
the Republic of Vietnam in its territorial waters from June 
to July of 1965.  See VAOPGCPREC 27-97 (July 23, 1997) 
(holding that service on a deep-water naval vessel in the 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) when such service does not encompass 
actually being within the borders of the Republic of 
Vietnam).  Thus, there is no evidence that the veteran set 
foot in Vietnam and he has not contended otherwise.  In the 
absence of evidence confirming service in the Republic of 
Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision.  See Combee v. 
Brown 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records show no indication of 
any complaints associated with or related to prostate cancer.  
The earliest record suggesting a diagnosis of cancer and 
treatment is from VA outpatient treatment reports which 
indicate a diagnosis in 1997, approximately 20 years post-
service, with follow-up surgery and post-operative treatment.  
There is no evidence anywhere in the record of either private 
or VA treatment of prostate cancer prior to this date and no 
evidence suggesting a causal nexus between this disorder and 
any incident of service.  As to the veteran's contention that 
he may have been exposed to herbicides while handling or 
being in the proximity of materials brought aboard ship that 
had been in Vietnam, he has presented no competent evidence 
to support this assertion and, as noted above, the law does 
not provide for a presumption of exposure to herbicides 
outside of the borders of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii);
VAOPGCPREC 27-97.

The only evidence of record supporting the veteran's claim is 
his own lay assertions.  The veteran has not been shown to 
possess the medical training or the qualifications necessary 
to render a competent opinion as to medical causation.  His 
lay opinions therefore do not constitute medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
prostate cancer, and this claim must be denied. In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


